NO. 12-14-00292-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

IN RE:                                           §

JUAN ENRIQUEZ,                                   §       ORIGINAL PROCEEDING

RELATOR                                          §

                                    MEMORANDUM OPINION
                                        PER CURIAM
        Relator, Juan Enriquez, requests a writ of mandamus directing the trial court to rule on
his postconviction application for writ of habeas corpus. The respondent is the Honorable
Deborah Oakes Evans, Judge of the 87th Judicial District Court, Anderson County, Texas. The
real party in interest is the State of Texas.


                                        PROCEDURAL BACKGROUND
        Relator was convicted of murder with malice aforethought and, on October 19, 1966, was
sentenced to death. See Ex parte Enriquez, 490 S.W.2d 546, 547 (Tex. Crim. App. 1973). He
appealed, and the Texas Court of Criminal Appeals affirmed the trial court’s judgment on
February 14, 1968. Enriquez v. State, 429 S.W.2d 141, 145 (Tex. Crim. App. 1968). On
June 29, 1972, the United States Supreme Court declared that “the imposition and the carrying
out of the death penalty in these cases” constituted cruel and unusual punishment. See Furman
v. Georgia, 408 U.S. 238, 239-40, 92 S. Ct. 2726, 2727, 33 L. Ed. 2d 346 (1972). One of the
cases decided with Furman was Branch v. Texas. After the Supreme Court’s decision, the
Honorable Preston Smith, Governor of the State of Texas, commuted Relator’s sentence to
imprisonment for life. See Ex parte Enriquez, 490 S.W.2d at 547.
        On July 9, 2003, Relator filed an application in the trial court requesting a postconviction
writ of habeas corpus. He asserted that he “is detained in the state penitentiary without judgment
or sentence” and therefore “is detained . . . solely on a governor’s proclamation issued
August 31, 1972.” However, he alleged, the governor’s proclamation is insufficient to authorize
his continued detention. Consequently, he sought habeas relief under Article V, Section 8 of the
Texas Constitution. See TEX. CONST. art. V, § 8 (setting out broad grant of jurisdiction to district
courts). According to Relator, the respondent has not ruled on his habeas application, which has
been pending for more than eleven years.


                                             AVAILABILITY OF MANDAMUS
         Initially, we note that, in a prior appeal filed by Relator, the San Antonio court of appeals
determined that “[t]he legal effect of a commutation of sentence on the prisoner’s status is as
though the prisoner’s sentence had originally been assessed at the commuted punishment.”
Enriquez v. State, No. 04-10-00071-CR, 2011 WL 2637370, at *2 (Tex. App.–San Antonio
July 6, 2011, pet. ref’d) (mem. op., not designated for publication). Thus, “no change in the
original judgment is necessary,” and “no additional procedure is required for the prisoner to be
validly sentenced to the commuted sentence.” Id. Therefore, we conclude that Relator is being
detained under the original judgment of conviction as modified by the governor’s commutation.
         Texas Code of Criminal Procedure Article 11.07 is the exclusive procedure available to
an applicant seeking relief from a felony judgment imposing a penalty other than death. See
TEX. CODE CRIM. PROC. ANN. art. 11.07 §§ 1, 5 (West Supp. 2014). Moreover, the court of
criminal appeals has recently clarified that because it has exclusive Article 11.07 jurisdiction, an
intermediate appellate court has no jurisdiction to rule on matters pertaining to a pending Article
11.07 application. See Padieu v. Court of Appeal of Tex., Fifth Dist., 392 S.W.3d 115, 117-18
(Tex. Crim. App. 2013).
         Because Article 11.07 applies to Relator’s application for habeas relief, and this Court
has no jurisdiction to rule on any matters pertaining to a pending Article 11.07 habeas
application, we are without jurisdiction to reach the merits of Relator’s complaint. Accordingly,
we dismiss Relator’s petition for writ of mandamus for want of jurisdiction. See TEX. CODE
CRIM. PROC. ANN. art. 11.07 § 1; Padieu, 392 S.W.3d at 117-18.
Opinion delivered December 17, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                              (DO NOT PUBLISH)


                                                           2
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 17, 2014


                                         NO. 12-14-00292-CR


                                     JUAN ENRIQUEZ,
                                          Relator
                                            v.
                               HON. DEBORAH OAKES EVANS,
                                        Respondent
                                Appeal from the 87th District Court
                         of Anderson County, Texas (Tr.Ct.No. 87-9821)

                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by JUAN ENRIQUEZ, who is the relator in Cause No. 87-9821, pending on the docket of the
87th Judicial District Court of Anderson County, Texas. Said petition for writ of mandamus
having been filed herein on October 14, 2014, and the same having been duly considered,
because it is the opinion of this Court that it lacks jurisdiction, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for writ of mandamus be, and the same is,
hereby dismissed for want of jurisdiction.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.